Citation Nr: 1011160	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  06-28 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for the service-connected posttraumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1967.  He was awarded the Vietnam Service Medal and 
the Purple Heart.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions dated in 
September 2004 and December 2005.   

In June 2008, the Board remanded the case for additional 
development of the record.  

The  issue of service connection for jungle rot of the feet 
has been raised by the record.  As this matter has not been 
developed for appellate review, the Board refers it to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The service-connected PTSD currently is not shown to be 
manifested by more than occupational and social impairment 
due to mild or transient symptoms or symptoms that are 
controlled on medication.  

2.  The service-connected disability picture is not shown to 
cause occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in 
excess of 10 percent rating for the service-connected PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim and of the relative 
duties of the VA and the claimant for procuring that 
evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided VCAA notice 
letters to the Veteran in March 2004 (prior to the initial 
adjudication of the claim), and in September 2005, August 
2006, and June 2008.  

The letters notified the Veteran of what information and 
evidence must be submitted to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  The Veteran was also told 
to inform VA of any additional information or evidence that 
VA should have, and was told to submit evidence in support of 
his claim to the RO.  The content of the letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The June 2008 letter provided the Veteran 
with notice of the laws regarding degrees of disability or 
effective dates.  The claim was readjudicated in December 
2009.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
The Veteran has not been prejudiced.  

The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.  Therefore, the Board finds the duty to notify 
provisions of the VCAA have been fulfilled.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  The VA treatment records 
dated from October 2002 to October 2006 have been obtained 
and associated with the claims folder.  There is no 
identified relevant evidence that has not been accounted for.  
The Veteran underwent VA psychiatric examinations in 2004, 
2005 and 2009 to obtain medical evidence as to the severity 
of the PTSD.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


II.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, where the evidence contains factual findings 
that show a change in the severity of symptoms during the 
course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, where the evidence contains factual findings 
that show a change in the severity of symptoms during the 
course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

The rating criteria for rating mental disorders reads as 
follows:

A 100 percent rating requires total 
occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions of hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation  or own name.  

A 70 percent rating requires occupational 
and social impairment, with deficiencies 
in most areas, such as work, school, 
family relations judgment, thinking, or 
mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence) spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

A 50 percent rating requires occupational 
and social impairment with reduced 
reliability and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

A 30 percent rating requires occupational 
and social impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
and mild memory loss (such as forgetting 
names, directions, recent events).  

A 10 percent rating requires occupational 
and social impairment due to mild or 
transient symptoms that decrease work 
efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or symptoms 
controlled by continuous medication.  

A no percent rating is assigned when a 
mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 


III.  Analysis

The VA examination reports and VA treatment records show that 
the Veteran has intermittent nightmares, sleep disturbance, 
depressed or dysphoric mood, startle response, and re-
experiencing or arousal symptoms manifested by irritability 
and sleep discontinuity.  

However, these symptoms are shown to be intermittent, 
improved with medications, and do not cause more than mild 
occupational or social impairment.    

The June 2004 VA examination report indicates that the 
service-connected PTSD was mild.  The Veteran reported having 
increased wakening at night since the Iraq war, but this 
improved with medication.  

The mental status examination at that time revealed that he 
was not depressed or anxious.  His affect was responsive and 
well controlled.  There were no major impairments in insight 
or judgment.  The GAF score was 70.  

The September 2005 VA examination report indicates that the 
service-connected PTSD had not increased in severity or 
rendered the Veteran unemployable.  The examiner indicated 
that the GAF score due to the PTSD was 65.  

The examiner added that the Veteran had a cognitive disorder 
that was not due to PTSD.  He had some vague suicidal 
ideation, irritable mood, sleep disturbance and some arousal 
symptoms when he saw Vietnamese people.   

The October 2009 VA examination report shows that the Veteran 
reported that he continued to have disturbed sleep.  There 
was no depressed mood on examination.  There were no symptoms 
of a major mood disorder.  

The examiner stated that the symptoms of PTSD were not worse 
since the last examination and had improved with individual 
therapy.  The examiner stated that the PTSD was mild and the 
PTSD symptoms did not affect employability.  The GAF score 
for the PTSD was noted to be 70.  

The VA outpatient treatment records show that the Veteran 
started individual therapy for PTSD in 2006.  His GAF scores 
had ranged from 62 to 75.  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  

GAF scores ranging between 71 and 80 reflect that if symptoms 
are present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  

The Board finds that the medical evidence establishes that 
the service-connected PTSD is not productive of more than 
mild or transient symptoms.  The medical evidence shows that 
the symptoms are intermittent and improved with medications 
and do not cause occupational impairment.    

The evidence does not establish that the service-connected 
PTSD causes occupational and social impairment with 
occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks.  Thus, on 
this record, a rating in excess of 10 percent is not 
assignable.  

The Board finds that a 10 percent rating is warranted for the 
PTSD for the entire appeal period.  See Hart, supra.  The 
Board finds that a staged rating is not warranted in this 
case.  

The medical evidence shows that the Veteran's symptoms have 
remained essentially the same over the period of the appeal.  
See the VA examination reports dated in June 2004, September 
2005, and October 2009.  Accordingly, a staged rating under 
Hart is not warranted.  

Finally, the service-connected disability picture is not so 
exceptional or unusual as to warrant a referral for the 
assignment of a higher evaluation on an extraschedular basis.  
The service-connected PTSD has not resulted in frequent 
hospitalization or marked interference with employment.  The 
medical evidence establishes that the service-connected PTSD 
does not affect employability.  

The Board finds that the Veteran's symptoms are fully 
addressed by the established rating criteria.  The disability 
picture does render the application of these regular 
standards impractical in this case.  See 38 C.F.R. § 
3.321(b)(1).  

Therefore, the Board concludes that the question of an 
extraschedular rating has not been raised and need not be 
addressed.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  The 
Board is therefore not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1). 


ORDER

An increased rating in excess of 10 percent for the service-
connected PTSD is denied.   


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


